The judgment of the court was pronounced by
F.tjstis, C. .1.
The sheriff on an execution issued on a judgment obtained by the plaintiff, Jean Pierre Michel, against the police jury of West Baton Rouge, in the District Court held in the parish of Pointe Coupée, seized and was .proceeding to sell the courthouse and furniture, the clerk’s office and furniture, and the recorder’s office and jail ,of the parish of West Baton Rouge. An injunction’ was granted by the judge of the sixth judicial district against any further proceedings in relation to the property thus described, which was by judgment of the court made perpetual, and the defendants have appealed.
The defendants contend that the judgment on which the execution issued having been rendered by the District Court at Pointe Coupé-e, the District Court at Baton Rouge had no jurisdiction or authority to grantor maintain the injunction. This question we consider settled in .the case of Hobgood v. Brown, 2 An. 323, and the cases there cited..
It being the duty of the police juries of the several parishes to provide a sufficient house for the .courts of the State, with proper rooms for jurors, and a good and sufficient jail to receive and keep prisoners, it seems to us to follow that, when the buildings ar.e thus provided by a parish for the State, and .are *85used and occupied for public purposes, they are not liable to seizure and sale on execution against the corporation of the parish, under the principles laid down by this court in the case of Egerton v. The Third Municipality, 1 An. 435.

Judgment affirmed.